Civil action to recover on a certificate of group insurance identical in terms mutatis mutandis with the certificate sued upon in Dewease v. Ins.Co., 208 N.C. 732, 182 S.E. 447.
Plaintiff left the employ of McAden Mills, 19 September, 1931. His premiums were continued by his daughter until January, 1933, when a new master policy was issued by defendant. Plaintiff's action is based upon the old policy, not on the new one. No further premiums were paid by plaintiff or his daughter after January, 1933.
On 10 March, 1934, plaintiff gave notice of claim to defendant Travelers Insurance Company, which notice was received 14 March. This action was instituted 3 October, 1934.
From judgment of nonsuit entered at the close of plaintiff's evidence, he appeals, assigning errors.
The fact situation in the instant case is identical in principle with that appearing in the case of Dewease v. Ins. Co., 208 N.C. 732,182 S.E. 447. The cited case is a direct authority for the ruling here.
Affirmed. *Page 829